Citation Nr: 1413562	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
in Philadelphia, Pennsylvania


THE ISSUE

Legal entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The record shows that the appellant's spouse died in October 1986, and the appellant is seeking death benefits as his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

At the appellant's request, a hearing before the Board was scheduled in June 2012.  The appellant failed to report for the hearing.  No request to reschedule the hearing has since been received.  Accordingly, the Board shall consider the hearing request withdrawn.


FINDING OF FACT

The appellant's spouse did not perform active military service in the Armed Forces of the United States.


CONCLUSION OF LAW
 
The appellant's spouse wass not a veteran for the purposes of eligibility for VA death benefits.  38 U.S.C.A. §§ 101, 106, 107, 1310, 1521 (West 2002); 38 C.F.R. §§ 3.7, 3.203 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The pertinent facts are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA death benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

The appellant contends that she is eligible for a VA death benefits based on her spouse's service as a volunteer for the United States military in Cambodia.  She contends that her spouse performed service in support of the United States military from May 1970 to April 1975.

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to dependency and indemnity compensation benefits, and 38 U.S.C.A. § 1542, pertaining to death pension benefits, require that the deceased person shall have been a Veteran.  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  The term "active military, naval, or air service" includes active duty, active duty for training, and inactive duty. 38 U.S.C.A. § 101 (24).  The term "active duty" means full time duty in the Armed Forces.  38 C.F.R. § 101 (21).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard including reserve components thereof. 38 U.S.C.A. § 101 (10).  Statutes and regulation provide that 

certain individuals and groups are considered to have performed active military, naval, or air service.  38 U.S.C.A. § 106, 107; 38 C.F.R. § 3.7. 

In support of her claim, the appellant has provided her spouse's name, social security number, birth date, marriage date, and the date of his passing.  

Using this information, the RO attempted to verify the appellant's spouse's military service with the service department in September 2011.  The response from the service department, received later the same month, indicated that no records relating to the appellant's spouse or his military service could be identified.

For the purpose of establishing eligibility for pension benefits, VA may accept evidence of service submitted by the claimant without verification from the service department if the evidence is a document issued by the service department; is certified by certain other parties; contains the needed information as to length, time, and character of service; and in the opinion of VA adjudicators is genuine and the information contained in it is accurate.  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA shall request verification from the service department. 38 C.F.R. § 3.203.

The Board concludes that eligibility for VA death benefits is not warranted because the appellant's spouse did not perform active military, naval, or air service in the Armed Forces of the United States or was not an individual or member of a group considered to have performed such service.  Therefore, the appellant's spouse is not a veteran for the purposes of VA death benefits.  Notably, the appellant does not contend that her spouse was on active duty in the Armed Forces of the United States, but rather that he was as a volunteer acting in support of the United States military in Cambodia.  Therefore, the Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VA death benefits is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


